—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 2, 1992, convicting him of attempted criminal possession of marihuana in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence against him was legally insufficient to prove that he knowingly attempted to possess the marihuana at issue. We disagree. The defendant was arrested at JFK Airport while helping load a shipment of what was purported to be fish, but contained 243 pounds of marihuana. The defendant admitted that he was the president of the company listed as the shipper from Jamaica, and he carried a card which indicated that the company listed as the receiver was a division of his Jamaican company. Thus, in addition to being in possession of the shipment, the defendant was associated with both the shipper and receiver of the shipment. Under these circumstances, we find that viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Reisman, 29 NY2d 278, cert denied 405 US 1041; compare, People v Acosta, 174 AD2d 181; People v Patello, 41 AD2d 954). Moreover, upon the exercise of our factual review power, we find that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Balletta, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.